Citation Nr: 1757244	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971 with confirmed service in the Republic of Vietnam. He died in May 2010. The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision from Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of this matter is with the RO in Portland, Oregon.

The appellant testified before the undersigned Veterans Law Judge in October 2017, and a transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran died in May 2010 with undetermined natural causes listed as the immediate cause of death, and significant conditions contributing to death identified as coronary artery disease, diabetes mellitus, hypertension, obesity, and hypercholesterolemia.

2. At the time of the Veteran's death, service connection was not in effect for any disability.

3. The Veteran's service did include duty in or visitation to the Republic of Vietnam, during which time he is presumed to have been exposed to herbicides.

4. Significant contributing factors to the Veteran's death include coronary artery disease and diabetes mellitus type II, which are presumed to be etiologically related to herbicide exposure during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the contributing factors to the Veteran's death of coronary artery disease and diabetes mellitus type II developed as a result of active service, specifically from in-service herbicide exposure. 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death. To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b) (2017). To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death. 38 C.F.R. § 3.312 (c) (2017). To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown. 38 C.F.R. § 3.312 (2017).

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2017).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2017). The diseases for which presumptive service connection based on herbicide exposure is available include diabetes mellitus type II and ischemic heart disease, to include coronary artery disease. 38 C.F.R. § 3.309 (e) (2017). 

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt is resolved in favor of the Veteran. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017). 

The Veteran's death certificate shows he died in August 2005, with undetermined natural causes listed as the immediate cause of death, and significant conditions contributing to death identified as coronary artery disease, diabetes mellitus, hypertension, obesity, and hypercholesterolemia.

As coronary artery disease and diabetes mellitus are both diseases presumptively service-connected for Veterans exposed to herbicides in service, the initial question is whether the Veteran had service in Vietnam that established the presumption of exposure to Agent Orange or other herbicides. The Board notes that the RO has conceded service in the Republic of Vietnam; therefore, exposure to herbicides is presumed, and coronary artery disease and diabetes mellitus type 2 are determined to be etiologically related to the Veteran's active service. 

Therefore, the remaining question is whether the Veteran's death was caused by his service related coronary artery disease and diabetes mellitus type II.  Here, the record shows that the Veteran's coronary artery disease and diabetes mellitus type II was listed as a contributory cause of his death.  The Board notes that a VA examination report was obtained, and the medical opinion indicated the Veteran's coronary artery disease and diabetes mellitus type II did not cause his death. However, the Board finds that coronary artery disease and diabetes mellitus, which are both listed on the death certificate as contributory causes of death, contributed substantially and materially to his death. In light of this finding, the Board affords the medical opinion less probative weight and finds that the evidence is at least in equipoise. Thus, and resolving all reasonable doubt in favor of the appellant, the Board thus grants service connection for the cause of the Veteran's death. 38 C.F.R. §§ 3.303, 3.312 (2017).

ORDER

Entitlement to service connection for cause of the Veteran's death is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


